DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
(i) first beam directing module (claim 18, line 3)
(ii) motion control module (claim 18, line 8)
(iii) control unit (claim 18, line 9)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim limitation
(i) first beam directing module (claim 18, line 3)
(ii) motion control module (claim 18, line 8)
(iii) control unit (claim 18, line 9) has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
(i) first beam directing module (claim 18, line 3): Fig 2, first beam directing module 104a, 0086, 0089 of US 2019/0193208
(ii) motion control module (claim 18, line 8): Fig 2, motion control module 106, 0086, 0090
(iii) control unit (claim 18, line 9): Fig 2, control unit 110, 0074, 0087
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 20 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 2 recites “the following steps”; claim 4, line 1 recites “the same region”; claim 17, line 4 recites “the location”; claim 20, line 2 recites “the femtosecond”. There is insufficient antecedent basis for this limitation in the claim.
Claim 22, lines 1-2 recites “control unit”, which should be amended to include “said” or “the control unit” because a control unit was recited earlier in claim 18.
Claims 3-16 are objected to as being dependent on claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7, 9, 10, 13, 16-19, 21 and 22 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by Psaila (US 2013/0208358).
With respect to the limitations of claim 1, Psaila teaches a method for inscription of periodic refractive index modulation patterns (Fig 1, 4, Bragg grating structure 30, periodically spaced regions 36a-36r, 0102) on a substrate (sample 32), the method comprising the following steps: receiving a plurality of femtosecond laser pulsed (0080-0082, pulse train) beams (IMRA u-jewel D-400 component 6, acoustic-optic modulator 7, 0077), each beam having a certain pulse duration, flux, focal spot size, profile and energy at a certain wavelength of operation (0082, pulse width of 100 femtoseconds); controlling (0051, controller for controlling operation of the laser source and the means for causing relative movement), at least one of said pulse duration, flux, focal spot size, focal spot shape, profile and energy of the plurality of laser pulsed beams (Fig 2, determine…laser beam properties to produce the desired geometry and/or optical properties of optical device, 0086); directing (lens system 16, 0079, for example comprising an aspheric lens or microscope objective having a numerical aperture of 0.4 to 0.67) the plurality of laser pulsed beams onto a certain region of a substrate having an optical axis to thereby selectively induce at least one of local index change, microvoids and stress-modulated region (refractive index modification of the material in that region, 0080) at a point of interaction between each beam and said certain region; (d) controllably displacing (Fig 1, stage structure 12, Aerotech translation stages in three dimensions, 0078) said substrate along its optical axis to create said periodic patterns on a first plane of inscription along the optical axis (Fig 6, 8, 11, spaced regions 44a-44f; tile gratings 60, 62; waveguide structures 80, 82, 84, 86, 0106, 0115, 0124); and (e) creating spaced-apart planes across the substrate having a controlled index profile at least in two dimensions (spaced regions 44a-44f, tile gratings 60, 62, 0106, 0115).
With respect to the limitations of claims 5, 7, 9, 10, 13, 16 and 17, Psaila teaches comprising irradiating said certain region wherein the irradiation is performed at a controlled speed of inscription, varying said speed of inscription independently for each plane of inscription to thereby modify said index profile and/or create a grating profile and/or produce higher order gratings (the spectral position and shape of the Bragg response can be accurately controlled by altering the translation speed and/or modulation frequency); said first plane of inscription comprises a plane embedded inside the substrate and further comprising controllably (0051, controller) displacing said substrate across its optical axis to create said periodic patterns on another plane of inscription spaced part from said first plane of inscription wherein said steps (a)-(e) are repeated at a certain period, each grating plane is created individually, to thereby generate a grating structure (Figs 6, 8, spaced regions 44a-44f, tile gratings 60, 62, 0106, 0115); said controllably displacing said substrate across its optical axis comprises controlling a line spacing between spaced-art planes with a linear or non-linear increment (Figs 6, 8, spaced regions 44a-44f, tile gratings 60, 62, 0106, 0115); said controlling said pulse duration and energy comprises controlling at least one of width, depth and length of the periodic patterns (0082, 0101, pulse width) across the substrate for each plane individually to thereby control a shape of a 3D index profile (0102); further comprising controlling a wavelength range (wavelength of between 800-1500 nm, 0082) of said femtosecond laser pulsed beams; the creating of spaced-apart planes across the substrate comprises controlling a length of said plane, thereby controlling the strength of reflection from each of the planes (Figs 6, 8, spaced regions 44a-44f, tile gratings 60, 62, 0106, 0115); said controlling of said energy (0081, through tailoring of the laser parameters, such as power) of the plurality of laser pulsed beams comprises varying said energy prior to inscription of each plane to control a birefringence of each plane and/or to control loss at the location of each plane.
With respect to the limitations of claim 18, Psaila teaches a system for inscription of periodic refractive index patterns (Fig 1, 4, Bragg grating structure 30, periodically spaced regions 36a-36r, 0102) on a substrate (sample 32) having an optical axis; said system comprising: a first beam directing module (lens system 16, 0079, for example comprising an aspheric lens or microscope objective having a numerical aperture of 0.4 to 0.67) for directing a plurality of laser pulsed beams (0080-0082, pulse train) onto a certain region of the substrate to thereby selectively induce a local index change, microvoids and/or stress-modulated region (refractive index modification of the material in that region, 0080) at a point of interaction between each beam and said certain region, creating a controlled index profile on a plane of inscription at least in two dimensions (Fig 6, 8, 11, spaced regions 44a-44f; tile gratings 60, 62; waveguide structures 80, 82, 84, 86, 0106, 0115, 0124); a motion control module (Fig 1, stage structure 12, Aerotech translation stages in three dimensions, 0078) for displacing said substrate at least along its optical axis, a control unit (0051, controller for controlling operation of the laser source and the means for causing relative movement) being connected to said motion control module and a laser for controlling at least one of pulse duration, flux, focus, profile and energy and a controlled speed of inscription (Fig 2, determine…laser beam properties to produce the desired geometry and/or optical properties of optical device, 0086) to thereby provide an index profile on said plane of inscription at least in two dimensions (spaced regions 44a-44f, tile gratings 60, 62, 0106, 0115).
With respect to the limitations of claims 19, 21 and 22, Psaila teaches further comprising a beam shaping element for spatially modulating (Fig 1, acoustic-optic modulator 7, 0077) the laser pulsed beam, said beam shaping element comprises at least one of an optical arrangement with a variable focus, an arrangement of focusing lenses, slit element and a spatial light modulator (acoustic-optic modulator 7); comprising a laser (IMRA u-jewel D-400 component 6, 0077) for generating a plurality of femtosecond pulsed laser beams having said certain pulse duration, flux, focal size spot, profile and energy (Fig 2, determine…laser beam properties to produce the desired geometry and/or optical properties of optical device, 0086) at a certain wavelength of operation (wavelength of between 800-1500 nm, 0082); control unit  (0051, controller for controlling operation of the laser source and the means for causing relative movement) controls wavelength range of operation of said laser (0082).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4, 12 are rejected under 35 U.S.C. 103 as being obvious over Psaila (US 2013/0208358) as applied to claim 1, further in view of Bovatsek (US 2014/0004318).
With respect to the limitations of claim 2, Psaila teaches said controlling of said laser pulsed beam comprises at least one of: spatially modulating said laser pulsed beam by at least one of scaling said beam by using an optical arrangement and shaping the beam by using a spatial beam shaper (acousto-optic modulator 7, 0077); scanning said laser beam (title, 0016, 0020-0028, laser scanning) transversely across said substrate, perpendicularly to said optical axis; and creating at least one of a local index change, microvoids and stress-induced region (Fig 6, 8, 11, spaced regions 44a-44f; tile gratings 60, 62; waveguide structures 80, 82, 84, 86, 0106, 0115, 0124).  Psaila discloses the claimed invention except for creating at least one of a local index change, microvoids and stress-induced region at a boundary between two different materials in the substrate.  However, Bovatsek discloses creating at least one of a local index change, microvoids and stress-induced region (Figs 6a, 6b, interface, nonlinear absorption, 0081, 0082) at a boundary between two different materials in the substrate is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for inscription of periodic refractive index modification patterns on a substrate of Psaila silent to creating at least one of a local index change, microvoids and stress-induced region at a boundary between two different materials with the creating at least one of a local index change, microvoids and stress-induced region at a boundary between two different materials in the substrate of Bovatsek for the purpose of providing a known method for laser welding transparent materials together to form a composite structure (0080).
With respect to the limitations of claims 4 and 12, Psaila teaches said scanning is repeated on the same region to thereby control a level of refractive index change (0093, the degree to which the refractive index changes saturate with repeated scans, and the number of scan required to produce saturation, depends on the material and the laser parameters used); said spatially modulating said laser pulsed beam comprises using at least one of a spatial light modulator (acousto-optic modulator 7, 0077), an optical arrangement with a variable focus, and an arrangement of focusing lenses.

Claim 11 is rejected under 35 U.S.C. 103 as being obvious over Psaila (US 2013/0208358) as applied to claim 1, further in view of Osellame (US 2016/0054522).
With respect to the limitations of claim 11, Psaila discloses the claimed invention except for comprising creating non-symmetric planes in depth and width to create local birefringence.  However, Osellame teaches creating non-symmetric planes in depth and width to create local birefringence (Fig 2, birefringence, 0021, 0022, 0038, 0112, 0128) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for inscription of periodic refractive index modification patterns on a substrate of Psaila silent to creating local birefringence with the comprising creating non-symmetric planes in depth and width to create local birefringence of Osellame for the purpose of providing a known method for creating a waveguide that include further segments, each of them with a birefringence axis oriented along a different angle (0080) to provide the waveguide with  distinct guided modes having orthogonal polarizations (0028).

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Psaila (US 2013/0208358) as applied to claim 1, further in view of Sezerman (US 2004/0071420).
With respect to the limitations of claim 14, Psaila discloses the claimed invention except for said substrate comprises an optical fiber, and the certain region of the substrate comprises at least one of core only, cladding only, or core with cladding.  However, Sezeman discloses said substrate comprises an optical fiber, and the certain region of the substrate comprises at least one of core only (Fig 2, glass fiber 10, fiber core 12, 0041), cladding only, or core with cladding is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method for inscription of periodic refractive index modification patterns on a transparent substrate of Psaila silent to the substrate comprises an optical fiber with the substrate comprises an optical fiber, and the certain region of the substrate comprises at least one of core only, cladding only, or core with cladding of Sezerman for the purpose of using a known substrate where the creation of zones of permanently altered refractive index characteristics in glass waveguiding devices, including optical fibers suitable for the attenuation of light (Abstract, 0009).

Claims 15 and 23 are rejected under 35 U.S.C. 103 as being obvious over Psaila (US 2013/0208358) as applied to claims 1 and 18, further in view of Said (US 7,294,454).
With respect to the limitations of claims 15 and 23, Psaila discloses the claimed invention except for comprising rotating said substrate at a certain angle relative to an optical axis of the substrate prior to the plane inscription to thereby control an angle of a plane of inscription relative to the optical axis creating tilted gratings.  However, Said discloses comprising rotating said substrate at a certain angle relative to an optical axis of the substrate (Col 10, Lines 55-58, the sample may be rotated) prior to the plane inscription to thereby control an angle of a plane of inscription relative to the optical axis creating tilted gratings is known in the art.  It would have been obvious one having ordinary skill in the art before the effective filing date of the invention to adapt the method and system for inscription of periodic refractive index modification patterns on a transparent substrate of Psaila silent to rotating said substrate at a certain angle relative to an optical axis of the substrate with the rotating said substrate at a certain angle relative to an optical axis of the substrate prior to the plane inscription to thereby control an angle of a plane of inscription relative to the optical axis creating tilted gratings of Said for the purpose of providing a known sample movement configuration that is suitable for writing of a waveguide in a desired location (Abstract, Col 10, Lines 55-58).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Psaila (US 2013/0208358) as applied to claim 18, further in view of Cheng (US 2017/0216967).
With respect to the limitations of claim 20, Psaila discloses the claimed invention except for further comprising a second beam directing module for directing said femtosecond pulsed laser beam towards said beam shaping element, wherein said beam directing module directs said femtosecond pulsed laser beam from said beam shaping element towards said certain region of said substrate.  However, Cheng discloses further comprising a second beam directing module (Fig 2, attenuator 2, shutter 3, 0023) for directing said femtosecond pulsed laser beam (title) towards said beam shaping element (Fig 2, spatial light modulator 4, 0023), said beam directing module (2, 3) directs said femtosecond pulsed laser beam from said beam shaping element towards said certain region of said substrate (glass material 12, 0023) is known in the art.  It would have been obvious one having ordinary skill in the art before the effective filing date of the invention to adapt the system for inscription of periodic refractive index modification patterns on a substrate of Psaila silent to a second beam directing module with the further comprising a second beam directing module for directing said femtosecond pulsed laser beam towards said beam shaping element, said beam directing module directs said femtosecond pulsed laser beam from said beam shaping element towards said certain region of said substrate of Chen for the purpose of providing a known second beam directing module configuration that adjust the power of the laser to a desired power level (0024).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/10/2022